Citation Nr: 1224808	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-22 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for low back disability, to include as secondary to a service-connected bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the RO in Atlanta, Georgia.

The Veteran appeared before the undersigned at a travel board hearing in December 2009.  A transcript of the proceeding is of record. 

This matter as most recently Remanded by the Board in January 2012 and is now ready for further disposition. 

The issues of service connection for right and left lower extremity radiculopathy secondary to the Veteran's lumbar spine disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Medical evidence establishes that the Veteran's lumbar spine disability was aggravated by his service-connected degenerative joint disease of the knees.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability, to include as secondary to service-connected bilateral knee disabilities, have been met.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the present case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The revised regulation requires comparison of the baseline level of severity of the disorder in the absence of the service-connected disability to the increased severity, and provides compensation only if there is an increase in severity.  38 C.F.R. § 3.310 (2011).  As the Veteran filed his claim prior to October 2006, the more stringent evidentiary requirement in the amended provision is not applicable to the current claim. 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Veteran claims that his low back disorder is either due directly to service or his service-connected bilateral knee disability.  In light of the fact that the Board is awarding service connection on a secondary basis, there is no useful purpose in addressing the Veteran's direct service claim.  Further, there is no prejudicial effect on the Veteran particularly in light of the fact that the more stringent requirements regarding compensation under 38 C.F.R. § 3.310, noted above, do not apply in this case.

Regarding the Veteran's alternative argument for secondary service connection due to his service-connected bilateral knee disability, the Board finds that the evidence supports the Veteran's contention.   As to element (1) of Wallin, the medical evidence of record demonstrates that the Veteran is currently diagnosed with multilevel degenerative disc disease and spondylosis of the lumbar spine, as well as minimal scoliosis of the lumbar spine, minimal congenital lumbar central spinal stenosis, and L5/S1 bilateral moderate neuroforaminal stenosis with radiculopathy.  See September 2010 X-ray report and February 2012 VA opinion.  Regarding element (2) of Wallin, he was granted service connection for degenerative joint disease of the bilateral knees in January 2012.  Elements (1) and (2) of Wallin have therefore been met.

Turning to element (3) of Wallin, the evidence weighing in favor of the Veteran's claim consists of the February 2012 VA opinion which found that the lumbar spine disabilities were aggravated by the service-connected bilateral knee disabilities.  The VA examiner opined that the non-service connected lumbar spine disabilities were at least as likely as not aggravated by the service connected bilateral knee degenerative joint disease.  The basis for the opinion was a reference to supporting literature which indicated that osteoarthritis is a progressive disease that begins with a large joint, such as a knee.  Osteoarthritis in the knees can force one to stand or walk differently which can in turn force other joints out of alignment and predispose them to osteoarthritis as well.  There is no medical opinion to the contrary.

Weighing against the claim at present are the September 2010 VA examiner's note that there were other causes of the Veteran's low back pain including multiple motor vehicle accidents as early as July 1992 and a private treatment record dated in 2004 in which the Veteran reported sustaining a forklift injury in 2003.  However, the September 2010 VA examiner subsequently reviewed the case again in February 2012 and issued the favorable opinion noted above.  Moreover, a review of the record reveals that the Veteran complained of back problems as long ago as 1990 and at that time, reported that he had experienced low back pain for one and a half years.  Further, at his hearing before the Board, the Veteran reported that he had only been in one car accident, on New Year's Day in 2002.  Transcript p. 22.  He also denied ever being involved in a forklift injury, or ever being on a forklift.  Id.  In light of the favorable medical opinion of record, the Board resolves any doubt in the Veteran's favor regarding the contribution of the service-connected bilateral knee disability to his lumbar spine disability.  

In light of the above discussion, the Board finds no adequate basis to reject the competent medical evidence that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  This favorable medical evidence places the evidence at least in equipoise on the issue of whether the Veteran's service-connected bilateral knee disability aggravated the lumbar spine disabilities.  Service connection for a low back disability is warranted.


ORDER

Service connection for a lumbar spine disability is granted.



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


